        Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                            Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                          January 04TH, 2019
                       Relief Defendants.



     DEFENDANT’S RESPONSE TO RECEIVER’S OBJECTION [DOC. #1398] TO
    DEFENDANT’S EMERGENCY MOTION [DOC. #1371] FOR FEES TO RETAIN
                  COUNSEL IN THE AAA PROCEEDING


       The pro se Defendant submits this Response to the Receiver’s Objection [Doc. #1398, or

“Response”] to the Defendant’s Emergency Motion for Fees to Retain Counsel in the AAA

proceeding [Doc. #1371, or the “Motion”]. The Defendant reserves all rights.



                                        ARGUMENTS

       The Receiver’s Response once again displays his extreme and pathological bias against

the Defendant by arguing against the constitutional and due process rights of the Defendant and

his should objections must be disregarded by the Court.




                                               1
         Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 2 of 7



I.      The Receiver Errs in his Assessment of the impact of the AAA proceeding on the
        Estate.

        The Receiver blatantly errs in stating that “utilizing Receivership Assets to retain and pay

for counsel to represent the Defendant’s interests in the Arbitration does not advance any interest

of the Receivership Estate because, inter alia, at this time the Arbitration has no impact on the

Receiver’s ability to perform his duties under the Appointment Order and fully secure the

Judgment.” [Doc. #1398 at 2].

        Not only is such a statement incredibly short-sighted and basically false, it is also against

established caselaw and violates the Defendant’s constitutional rights to the use of his own assets

for his own defense.

        First, the Relief Defendants have an appeal pending whereby it may be determined that

their assets cannot be used to satisfy the Defendant’s judgment. Such would have a substantial

impact on the Receivership Estate on any assets that can be used for Defendant’s judgment. It is

astonishing that the Receiver absurdly claims that “the Arbitration has no impact… [to] fully

secure the Judgment” when it is a fact that the Defendant has at least an additional $40 million

(plus additional) assets at Oak that Oak has unilaterally seized.

        Second, the other party in the arbitration is Oak, who is claiming to be the alleged victim

in this case. Not only has Oak unilaterally seized well over $40MM of the Defendant’s rightfully

earned and vested assets (in addition to other assets that are his and that he is entitled to), Oak

has held onto the Defendant’s non-forfeited assets1 (with absolutely no transparency to the

Defendant) which are under this Receivership, and which are generating cash that is part of the

Receivership Estate.


1
 The Defendant reserves all rights to all his Oak assets, whether allegedly forfeit or not and does not
waive any rights to any of the Oak assets by way of this statement.

                                                     2
         Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 3 of 7



        Third, as the Defendant has stated innumerable times before, there are tens of millions of

dollars of assets frozen over the Judgment amount. Even the Court has acknowledged an excess

of assets above even the Receiver’s estimate of judgment (which itself is disputed and sub

judice). In its Order granting a stay of liquidation pending Supreme Court decision in Liu v.

SEC, the Court noted that “the current value of the assets of the Receivership Estate likely

exceeds [the judgment amount that the Receiver estimates]2” [Doc. #1346 at 7]. The Receiver

has stated that the value of the assets under the Receiver is $91.9M (not including assets he

deemed not necessary to value and not including Defendant’s allegedly forfeited Oak assets3).

[Doc. #1330-5 at 6]. The frozen assets are clearly and indisputably tens of millions of dollars

above any judgment amount and the Defendant has both a constitutional and ownership right to

his assets to be used for any purpose, but especially for his own defense.



II.     The Receiver’s definition of Residual Assets contradicts his earlier statements.

        The Receiver claims that “until the liquidation process is complete and the Required

Amount is fully secured by deposits into the CRIS account, there are no Receivership Assets

that, in the Receiver’s view, are truly excess.” [Doc. #1398 at 2]. However, the Receiver has

stated otherwise to this Court and his arguments here are contradictory to his earlier statements

only because it is the Defendant requesting a release of funds for his legal expenses.



        A. The Receiver Himself Agreed that there are Assets Not Needed to Satisfy the
           Judgment in This Case.

2
 The Defendant reiterates his Opposition to the Receiver’s calculation of the judgment, which is in
dispute and sub judice. The Defendant reserves all rights to object to and oppose the Receiver’s
calculation of the judgment.
3
  The Defendant does not waive any rights to his allegedly forfeited or any other assets at Oak by way of
this statement and explicitly reserves all rights on those assets.
                                                    3
           Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 4 of 7



          Besides the fact that the Receiver is mismanaging assets and causing substantial harm

and loss to the Receivership Estate [Doc. #1354], the Receiver has made it clear that he is not

interested in frozen assets that are not being used to secure the judgment. For example, besides

the fact that the Receiver indicated that he would not object to the SEC’s request to an asset

freeze order in the MA Civil insider trading case because it relates to “assets not necessary to

fully secure the judgment in the instant [CT] matter” in an amount in excess of $4.6MM,4 and

that there are approximately $18.7 million “not needed to pay the judgment at this time” [Doc.

#1130-1, at 3], the Receiver has also stated that he would be prepared to release the farm from

the asset freeze and not pursue physical collection of the Harry Winston earrings (not need to

“liquidate 1820 Country Route 7 [Essell Farm] to secure the Judgment” [Doc. #1160 at 15] and

“the Receiver intends to file a motion releasing the [farm] from the Receivership Estate in the

near future” [Doc. #1160 at 21], that “the Judgment can be fully secured without liquidating any

of the Receivership Private Investments” [Doc. #1160 at 16], and that “the liquidation of the

Earrings was not necessary” [Doc. #1357-1]). It is also the Defendant who continues to urge the

Receiver to update the value of his assets at Oak, at least the updated value of any cash

distributions. Thus, the Receiver has repeatedly made it clear that there are several and

significant assets over and above the judgment that he is not interested in where he has stated

that liquidation is not necessary to secure the Judgment.

          B. The Judgment Amount is Disputed, Sub judice and under Appeals.

          The Court has also noted that a ruling in the Supreme Court case Liu v. SEC that

“disgorgement is not a proper penalty in securities enforcement actions… would have a

substantial impact on the amount of the judgment in this case…” [Doc. #1346 at 6]. Thus, not


4
    SEC v. Kanodia, et al., 15-cv-13042 (D. Mass.) (Doc. #195).

                                                     4
        Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 5 of 7



only is the Judgment amount disputed and sub judice, it is under appeal and could be materially

reduced and altered.



III.   The Defendant is Not Misunderstanding the Receiver’s Position on the MA Civil
       Matter.

       The Receiver claims that the “Defendant appears to be operating under a

misunderstanding with respect to the Receiver’s position concerning a secondary asset freeze…”

[Doc. #1398 at 3]. The Defendant is not misunderstanding anything. And the Receiver does not

clarify what the Defendant is misunderstanding.

       First, the Receiver made it clear that he did not intend to object to the SEC’s request to

an asset freeze order in the MA Civil insider trading case because it relates to “assets not

necessary to fully secure the judgment in the instant [CT] matter.” (emphasis added) [Doc.

#1138 at 4]. Thus, here is yet another example where the Receiver has acknowledged assets

frozen well beyond the Judgment amount that are “not necessary to… secure the [CT]

judgment.” The Receiver was fine with a secondary asset freeze in the amount of over $4.6MM

in the MA Civil insider trading matter simply and only because it benefited the SEC. Yet, the

Receiver now objects a release of the Defendant’s (and Relief Defendants) own assets to be used

to retain counsel over the amount of $1.2MM only because it is the Defendant who is requesting

funds for his defense. The Receiver only makes a fool of himself with his repeated displays of

blatant partiality and bias towards the SEC and against the Defendant with his self-contradictory

positions, and the Court must disregard the Receiver’s self-serving statements that are made only

to please the SEC and contradicts themselves as it suits his lies.

       Second, such objection is not only hypocritical, as the Receiver requests releases of funds

for his own fees and expenses from the Defendant’s and Relief Defendants’ assets, it is also clear

                                                  5
         Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 6 of 7



and indisputable that the Court has over-frozen assets, which is against the Receiver’s mandate.

[Doc. #1070 at 5, (“…[appointing a Receiver] given the need to value the frozen assets and avoid

over-freezing.”)]. The Defendant has every legal and equitable right to seek the release of any

amounts over the judgment under any circumstance.


IV.      Conclusion.

         WHEREFORE, for the reasons in his Motion and within, the Defendant respectfully

requests that the Court grant his requests for funds so that he may be represented in the

arbitration.




                                              Respectfully Submitted,



Dated:          January 04TH, 2020            /s/ Iftikar Ahmed
                                              ____________________________
                                              Iftikar A. Ahmed
                                              C/O Advocate Anil Sharma
                                              Government Place East
                                              Kolkata 700 069, India

                                              Tel: +91-983-008-9945
                                              e-mail: iftyahmed@icloud.com

                                              Pro Se




                                                 6
        Case 3:15-cv-00675-JBA Document 1401 Filed 01/04/20 Page 7 of 7



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              7
